Citation Nr: 9906398	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability including spina bifida occulta at the first sacral 
segment and levoscoliosis and degenerative changes of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which re-opened a previously 
denied and final claim for service connection for a back 
disability and again denied the claim, on the merits.

The Board notes that both the RO and the veteran's 
representative have listed three additional issues as issues 
now on appeal before the Board.  The issues are: entitlement 
to service connection for a nose fracture, entitlement to 
nonservice-connected pension and entitlement to an increased 
rating for the service-connected residuals of a pelvis 
fracture with involvement of the ilium, left ischial 
tuberosity, left pubis, inferior ramus of the left pubis and 
arthritis of the hip.  None of these three issues is, 
however, on appeal at this time, as it is clear, from a 
simple reading of the Substantive Appeal that the veteran 
submitted in December 1996 that the veteran only intended to 
appeal the issue of service connection for a lumbosacral 
disability and that was the only issue that he perfected and, 
therefore, the only issue that is now before the Board.

The Board also notes that the veteran's representative 
invited the Board, in his written brief presentation of 
February 1999, to request an independent medical opinion on 
the matter on appeal, pursuant to the provisions of 38 C.F.R. 
§ 3.328 (1998), if the Board found that the evidence of 
record was insufficient to grant the benefit sought on 
appeal.  The Board is of the opinion, however, that the 
better way to proceed at this time is to remand the matter to 
obtain additional medical evidence, including opinions from 
an orthopedist and a neurosurgeon.  The option of requesting 
an independent medical opinion nevertheless remains available 
and, in this regard, it is noted that a request for such an 
opinion could be initiated by either the Board or the RO, if 
it is believed that the medical complexity of the present 
claim warrants such action.  See, in this regard, 38 C.F.R. 
§ 3.328(b) (1998).


REMAND

The veteran contends, in essence, that he is entitled to be 
service-connected for a lumbosacral spine disability that he 
believes is secondary to the service-connected residuals of 
an inservice pelvic fracture.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development is necessary.  In particular, it is 
noted that both the extent and severity of the currently-
manifested lumbosacral spine disability, or disabilities, 
needs to be clarified and that, in addition to that, medical 
opinions as to the most likely etiology of all the 
lumbosacral disabilities that are currently manifested need 
to be obtained.

The record shows that, while on active duty in May 1965, the 
veteran had a 35-feet fall as a result of which he sustained 
fractures of the left pubic rami, for which he was 
hospitalized for several months.  The fractures, however, 
fully healed to the extent that, when the veteran was 
discharged from active military service more than a year 
later, his spine and other musculoskeletal systems were all 
clinically evaluated as normal and no musculoskeletal 
disabilities were diagnosed.
 
The record further shows that, based on the above data, as 
well as on the data that was obtained from the report of a VA 
medical examination that was conducted in May 1967, the RO 
granted service connection for the residuals of a pelvis 
fracture with involvement of the ilium, left ischial 
tuberosity, left pubis and inferior ramus of the left pubis, 
but denied service connection for spina bifida occulta of the 
first sacral segment and levoscoliosis of the lumbar spine on 
the basis of their being constitutional or developmental 
abnormalities.  This was accomplished in a June 1967 rating 
decision, which the veteran never appealed.

A claim for service connection for a "back condition" was 
thereafter denied in a November 1994 rating decision and 
then, in the rating decision hereby on appeal, the claim for 
service connection for spina bifida occulta and levoscoliosis 
of the lumbar spine was re-opened, but denied on the merits.

It is the Board's opinion that it is not clear whether the 
diagnosed spina bifida occulta is in fact a congenital or 
developmental abnormality, as no physician has indicated that 
it is, or that it is not, and this is a medical question that 
only a medical expert can answer.  By the same token, it is 
not clear whether the diagnosed levoscoliosis (i.e., 
essentially, a deviation of the spine to the left ) of the 
lumbar spine is a congenital or developmental abnormality 
since, on one hand, the levoscoliosis was characterized in 
the report of the May 1967 VA medical examination as 
secondary to the service-connected fractured pelvis while, on 
the other hand, it was indicated, in the report of a February 
1978 VA medical examination, that an increased lumbosacral 
spine "carrying angle" (which may or may not represent 
another reference, but by different name, to the 
levoscoliosis of the lumbar spine) was congenital in nature.

With regard to the apparent presence of a congenital 
deviation of the spine, the Board further notes that, in an 
April 1976 private medical record, its subscriber said that 
X-Rays of the veteran's lumbosacral spine revealed a very 
marked lordosis  and "evidence of an abnormality of the 
intervertebral disc space at the L1-L2 level which could be 
acquired from the service accident or could be congenital and 
a part of Scheuermann's Disease." 

The Board also notes that the record reveals the current 
manifestation of degenerative changes in the veteran's 
lumbosacral spine (see, in this regard, the report of a July 
1995 VA X-Ray of the veteran's lumbosacral spine).  The 
question of whether these changes are secondary to the 
service-connected fractured pelvis, or to the inservice 
incident that caused that fracture, remains to be answered, 
which is also the case with the question of whether there are 
any other disabilities of the lumbosacral spine that should 
also be considered causally related to service.  In this 
regard, the reader's attention is directed to a February 1995 
medical statement from a private orthopedist who said that he 
was "sure that [the veteran] did have some injury to his 
sacroiliac joint secondary to [his inservice pelvic] 
injury." 
 
With regard to any additional lumbosacral spine disabilities 
arising from the inservice fractured pelvis, the Board 
further notes that the physician who conducted a July 1995 VA 
spine examination said in his report that, while the veteran 
had been examined by multiple orthopedists, he had never been 
seen by a neurosurgeon, notwithstanding the fact that he 
"continues to be symptomatic," which was explained as his 
having intermittent, sharp, low back pain that radiated at 
times to the left leg, as well as constant numbness over the 
distal anterior surface of the right thigh.  The Board is 
then of the opinion that, in addition to an orthopedist, the 
veteran should be examined by a neurosurgeon, in order to 
determine whether the veteran currently suffers from a 
neurological disability that is secondary to the service-
connected residuals of an inservice fractured pelvis.

In view of the above, and in full compliance with VA's duty 
to assist veterans in the development of facts pertinent to 
their claims under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), the Board finds it necessary to 
remand this matter to the RO for the following additional 
development:

1.  The RO should inform the veteran, in 
writing, that he is free to furnish any 
additional pertinent evidence and 
argument while the appealed matter 
remains on remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  
Any such new evidence submitted by the 
veteran should be associated with the 
claims folder.

The veteran should also be advised, in 
the same written communication, of his 
obligation to cooperate with the 
development of the appealed claim, which 
includes his duty to report for any 
scheduled medical examinations.  He 
should also be informed that the 
consequences of his failing to report for 
a VA examination without good cause might 
include the denial of his claim for VA 
benefits.  See, 38 C.F.R. §§ 3.158, 3.655 
(1998).

2.  The RO should then attempt to obtain 
copies of any additional evidence that is 
pertinent to the present appeal and is 
not yet of record.  Any such additional 
evidence should be associated with the 
claims folder.

3.  The RO should then arrange for the 
veteran to be examined by a VA 
orthopedist, who should be asked to 
conduct a thorough review of the 
pertinent evidence in the claims folder, 
to include the service medical records, 
the reports of the VA medical 
examinations of May 1967, February 1978 
and July 1995 and the private medical 
statement of February 1995, as well as a 
copy of this remand.  He or she should 
then be asked to request and interpret, 
for the record, new X-Rays of the 
veteran's lumbosacral spine, order and 
interpret, for the record, any other 
tests or studies deemed necessary and 
then examine the veteran and thereafter 
submit a comprehensive and legible report 
of medical examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she conducted the requested review 
of all the pertinent evidence in the 
claims folder, including a copy of 
this remand.

B.  A detailed list of all the 
appropriate diagnoses related to 
disabilities of the lumbosacral 
spine, including, if warranted, the 
previously diagnosed spina bifida 
occulta at the first sacral segment 
and levoscoliosis of the lumbar 
spine, as well as the suggested 
diagnosis of Scheuermann's Disease.  
For each diagnosed disability, he or 
she should express his or her 
opinion as to its most likely 
etiology, including whether the 
disability is a congenital or 
developmental abnormality that is 
unrelated to the inservice episode 
of a fractured pelvis and, even if 
it is, his or her opinion as to 
whether it can be said that the 
inservice incident that resulted in 
a fractured pelvis aggravated the 
congenital or developmental 
abnormality to any degree.

The examiner also should be specifically 
asked to express all his or her findings, 
and the reasons and bases for each one, 
in a clear, comprehensive and legible 
manner in the report of medical 
examination.

4.  The RO should then arrange for the 
veteran to be examined by a VA 
neurosurgeon, who should be asked to 
conduct a thorough review of the 
pertinent evidence in the claims folder, 
to include the service medical records, 
the reports of the VA medical 
examinations of May 1967, February 1978 
and July 1995 and the private medical 
statement of February 1995, as well as a 
copy of this remand.  He or she should 
also specifically be asked to review the 
report of the VA orthopedist's 
examination requested above or, if the 
report is still unavailable, to at least 
confer with the VA orthopedist to inform 
himself or herself as to the results of 
that prior examination.  He or she should 
also be asked to review the X-Rays 
requested by the VA orthopedist and then 
order, if he or she deems it necessary, 
any additional studies or tests, such as 
MRIs of the veteran's lumbosacral spine

The VA neurosurgeon should then be asked 
to examine the veteran and thereafter 
submit a comprehensive and legible report 
of medical examination that should 
include, at least, the following 
information:

A.  A statement as to whether he or 
she conducted the requested review 
of all the pertinent evidence in the 
claims folder, including a copy of 
this remand and the results of the 
VA orthopedic examination and X-
Rays.

B.  A list and thorough description 
of every currently-manifested 
neurological disability, or 
disabilities, associated with the 
lumbosacral spine, if any, and his 
or her opinion as to the most likely 
etiology of any such disability, or 
disabilities.

The examiner also should be specifically 
asked to express all his or her findings, 
and the reasons and bases for each one, 
in a clear, comprehensive and legible 
manner in the report of medical 
examination.

5.  After the RO is satisfied that all 
the above actions have been fully 
completed and has made sure that all the 
newly-submitted evidence, to include the 
two requested reports of medical 
examination, with their respective 
attachments, has been made part of the 
record, the RO should re-adjudicate the 
appealed claim for service connection for 
a lumbosacral disability.

If, upon re-adjudication of the above matter, the benefit 
sought on appeal remains denied, an SSOC should be provided 
to the veteran and his representative, with an appropriate 
period to respond, and the claims folder should thereafter be 
returned to the Board for further appellate consideration.

The veteran hereby is advised that the purpose of this REMAND 
is to further develop the record and to afford him due 
process of law and that, consequently, no action is required 
of him unless and until he receives further notice from VA.

The RO hereby is reminded that the Board is obligated by law 
to ensure that the RO complies with its directives.  The 
Court has stated that compliance by the RO is neither 
optional nor discretionary and that, where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Also, the RO hereby is requested to afford expeditious 
treatment to the claim hereby being remanded, as the law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

  The word "levoscoliosis" is clearly a combination of the words "levo" and "scoliosis."  The first term is a 
combination form meaning left, or to the left, while the second term refers to an appreciable lateral deviation 
in the normally straight vertical line of the spine.  See, in this regard, DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, at 923 and 1497 (28th ed. 1994).  These definitions are hereby offered for 
clarification purposes only.
  According to the Court, the term "lordosis" refers to an abnormal curvature of the spine forward.  See, 
Newman v. Brown, 5 Vet. App. 99, 101 (1993).
  Scheuermann's Disease means osteochondrosis of the vertebrae, while osteochondrosis is defined as a 
disease of the growth or ossification centers in children which begins as a degeneration or necrosis, followed 
by regeneration or recalcification.  See, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 1490 
and 1200 (28th ed. 1994).  Again, this definition is hereby offered for clarification purposes only.

- 2 -


